Citation Nr: 0102114	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  96-33 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder as secondary to service-connected residuals of a 
total left knee arthroplasty.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1952.

This case arises on appeal from a June 1995 rating decision 
issued by the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO), that denied entitlement to 
service connection for a bilateral hip disorder as secondary 
to service-connected residuals of a total left knee 
arthroplasty.  In April 1999, the Board denied the claim as 
not well grounded.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).

In April 2000, counsel for the veteran and VA filed a Joint 
Motion for Remand and to Stay Further Proceedings.  The 
parties moved the Court to vacate that portion of the April 
1999 Board decision that determined that the claim for 
service connection for a bilateral hip disorder as secondary 
to service-connected residuals of a total left knee 
arthroplasty was not well grounded and to remand that issue 
for further consideration.  An Order of the Court dated in 
May 2000 granted the motion and vacated that part of the 
Board's decision of April 1999 that determined that the claim 
for service connection for a bilateral hip disorder as 
secondary to service-connected residuals of a total left knee 
arthroplasty was not well grounded, remanding the claim for 
further consideration. 


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

Under the new law, VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)). 

Upon VA general medical examination in May 1995, the veteran 
was diagnosed as having possible degenerative joint disease 
of the hips with normal x-rays of the hips.  The examiner 
stated that the degenerative joint disease of the veteran's 
left knee had spread to other joints.  The veteran was re-
examined by VA in May 1996.  X-rays of both hips were normal, 
and the examiner diagnosed pain in both hips.  In June 1996, 
a doctor reviewed the claims file and indicated that the 
veteran's left knee disability could cause increased stress, 
such as altered gait and weight bearing, placed possibly on 
the hips.  The doctor further stated that although "this 
stress does not in itself cause degenerative arthritis, it 
could possibly aggravate the symptoms of degenerative 
arthritis."

Given that a hip diagnosis has not been established, it is 
necessary that the veteran be re-examined.  A medical opinion 
would also be of great assistance in determining whether any 
hip disorder was caused or aggravated by the veteran's 
service-connected left knee disability.  

Further, the claims file shows that the veteran has received 
treatment at the VA Medical Centers (VAMC) in Birmingham and 
Montgomery, Alabama.  The RO should ensure that all of the 
veteran's VA records showing treatment for a hip disorder 
have been associated with the claims file.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this case is REMANDED for the following:

1.  Request that the veteran provide a 
list of those from whom he has received 
medical treatment for a hip disorder and 
appropriate releases.  Request the 
complete treatment records of all such 
treatment from the identified sources.  
If any request is unsuccessful, notify 
the veteran so he may have an opportunity 
to obtain and present the records 
himself.  Ask the veteran whether he has 
received any VA treatment for his hips, 
and obtain any VA treatment records for 
his hips that are not already of record, 
including from the VAMCs in Birmingham 
and Montgomery, Alabama.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA examination by an 
orthopedic specialist.  It is very 
important that the examiner be provided 
an opportunity to review the claims 
folder, including this remand.  The 
examiner should indicate in the report 
that the claims file was reviewed. 

The examiner is asked to state an opinion 
as to whether the veteran has a current 
hip disorder.  All necessary tests or 
studies should be conducted to ascertain 
the correct diagnosis, if any.

The examiner should also state whether it 
is at least as likely as not that any hip 
disorder identified on examination was (a) 
caused or (b) aggravated by the veteran's 
service-connected left knee disability.  

The examiner must provide a complete 
rationale for all conclusions and 
opinions.  

3.  Review the claims folder and ensure 
the foregoing development actions have 
been conducted and completed in full.  If 
the examination report does not include 
adequate responses to the specific 
opinion requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000);  see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his attorney 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


